DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s affirmation of the election of Group I, claims 1-10, in the reply filed on 1/21/2022 is acknowledged. The reply did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 11-20 are withdrawn from further consideration as being directed toward a non-elected invention and the restriction is made FINAL. 
Please note that the claim status indicators for claims 11-20 should be updated to recite “withdrawn” and not “original”. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 6-11, filed 1/21/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive with regards to the present amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin et al. (US 2002/0002397).
Applicant argues the prior art of Marrocco et al. does not teach a reducing belt that extends circumferentially around at least a portion of the stent member. This argument is considered persuasive. 
Additionally, applicant argues the prior art rejection with regards to the loop features at the end of the reducing belt, and that the prior art of Eidenschink and Hagaman fail to cure the deficiencies of the primary reference that was used in the Non-Final Rejection dated 10/21/2022.
A new rejection is presented below where the prior art of Martin et al. teaches the claimed features, and the prior art of Eidenschink and Hagaman teach and render obvious the features of the claim that are not present in the Martin et al. prior art reference. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2002/0002397).

Referring to claim 1, Martin et al. discloses a stent graft system, comprising (fig. 3A, [0053-55]): a first layer(4) of graft material; a second layer(8) of graft material; a stent member(6) located between the first layer of graft material and the second layer of graft material; and a reducing belt (20) located at least partially in a channel between the second layer of graft material and the first layer of graft material(the linking member, 20 is located between the graft layers and therefore can be considered a ‘channel’) and extending circumferentially around at least a portion of the stent member(Fig. 2) to hold the stent member in a radially compressed state(Fig. 18A), wherein a first end of the belt is secured to a second end of the belt(loops secured to each other via tether wire, 306).
Referring to claim 4, Martin et al. discloses wherein the reducing belt includes a first loop at the first end and a second loop at the second end(see loops 308, Fig. 18A).
Referring to claim 5, Martin et al. discloses a release wire passing through the first loop and second loop of the reducing belt(wire 306 passes through the first and second loops, Fig. 18A).
Referring to claim 6, Martin et al. discloses wherein the stent member is radially expandable from a compressed state to an uncompressed state; and wherein the reducing belt is releasable to permit the stent member to expand from the compressed state to the uncompressed state(paragraph 124, see Figs. 18A-18C).
Referring to claim 7, Martin et al. discloses a second stent member located between the first layer(4) of graft material and the second layer(8) of graft material; and a second reducing belt located at least partially in a second channel between the second layer of graft material and the first layer of graft material((the linking member, 20 is located between the graft layers and therefore can be considered a ‘channel’) and around at least a portion of the second stent member(see Fig. 2 and annotation below).
Referring to claim 9, Martin et al. discloses wherein the stent member is radially expandable from a compressed state to an uncompressed state; and wherein the reducing belt is releasable to permit the stent member to expand from the compressed state to the uncompressed state(paragraph 124, see Figs. 18A-18C).



    PNG
    media_image1.png
    563
    725
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2002/0002397) in view of Eidenschink (US 2014/0257362).

Referring to claims 2 and 8, as applied to claims 1 and 7, above, Martin et al. lacks a detailed description of the second layer of graft material has a shape that provides the channel between the second layer of graft material and the first layer of graft material.
Eidenschink discloses graft material that has a shape that provides a channel between two graft material (Fig. 6, paragraph 40; wrap 120 forms channels for snare 120) for the purpose of easing the movement of the snare (paragraph 40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stent graft of Martin et al. to have the graft material that ha a shape that provides a channel between two graft material as taught in Eidenschink in order to ease the movement of the suture.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2002/0002397), as applied to claim 1, in further view of Pearson et al. (EP 2 841 014, provided in applicants IDS).

Referring to claim 3, Martin et al. lacks a detailed description of the reducing belt has a length that is shorter than a circumference of the stent member when the stent member is fully expanded but longer than a circumference of the stent member when the stent member is in a compressed state.
Pearson et al. discloses a reducing belt has a length that is shorter than a circumference of the stent member when the stent member is fully expanded (paragraph 7 discloses that the circumferentially constraining suture extends only partially around the circumference of the tubular body when the stent is radially expanded) but longer than a circumference of the stent member when the stent member is in a compressed state (Fig. 6 shows the threads 132, 134 of suture/belt 130, that is longer than the circumference of the stent when the stent is in the compressed state; see paragraph 23) for the purpose of reducing the diameter of the tubular body.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the belt of Martin et al. as taught in Pearson et al. in order to be able to adjust the diameter of the compressed and expanded stent graft easily.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2002/0002397) as applied to claim 7 above, in view of Hagaman et al. (US 2018/0042739).

Referring to claim 10, as applied to claim 7 above, Martin et al. lacks a detailed description of a pleat in the second layer of graft material between the stent member and the second stent member.
Hagaman et al. teaches a stent in the same field of endeavor a pleat in a second layer of graft material between the stent member and the second stent member (Fig. 9, pleats, 900) for the purpose of aiding in the compression of the stent (paragraph 68).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stent graft of Martin et al. to include a pleat in the second layer of graft material between the stent member and the second stent member in order to aid in the compression of the stent graft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0121757 and US 2017/0189212.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774